DETAILED ACTION

Examiner’s Note
The Examiner acknowledges the addition of new claims 13-16 in the amendments filed 3/4/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see the amendments to the specification and page 6 of the remarks filed 3/4/2022, with respect to the objection to the specification as set forth in paragraph 4 of the action mailed 12/9/2021, have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 

Applicant’s arguments, see the amendments to the specification and page 6 of the remarks filed 3/4/2022, with respect to the objection to the drawings as set forth in paragraph 5 of the action mailed 12/9/2021, have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 

Applicant’s arguments, see the claim amendments and page 6 of the remarks filed 3/4/2022, with respect to the objection to claim 10 as set forth in paragraph 6 of the action mailed 12/9/2021, have been fully considered and are persuasive.  The objection to the claim 10 has been withdrawn. 

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-4, 6-7, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwendimann et al. (US 9371148 B1) in view of Iyengar (US 2012/0121893 A1).

Regarding claims 1-4, 13 and 15, Schwendimann teaches methods and articles for image transfer (system for material transfer) (title) comprising, in order, a releasable liner (605) (release backing), adhesive layer (641), decorative layer (642) and ink or other marking receptive layer (643), which said adhesive layer comprises, inter alia, ethylene-acrylic acid (current claim 2) (column 10, lines 20-39, figure 6) and which said releasable liner includes a silicone coating (adhesive release coating, silicone release coating, current claims 4 and 15) (column 11, lines 24-27).  The Examiner notes that the substrate (605) teaches a release backing; the adhesive layer (641) teaches the presently claimed adhesive; and the decorative layer (642) and/or ink or other marking receptive layer (643) teaches a transfer material sheet.
	The Examiner respectfully directs the Applicant’s attention to at least Figure 6 of the Schwendimann disclosure, wherein it is noted that that the laminate of layer (642) and layer (643), which was employed to teach the presently claimed transfer material sheet as noted above, and that the laminate of layers (641) and (605) (adhesive sheet) are separate layers, and thus the laminate of (642)/(643) and the laminate of (641)/(605) are separate sheets, even though the layers are not separated from each other as is claimed in the methodology of non-elected claims 11-12. 

Schwendimann is silent to the substrate (605) formed from paper (current claim 13) such as a supercalendered kraft (SCK) base paper (current claim 3).

However, Iyengar teaches a coated release liner substrate (title) comprising a kraft paper (para 0014-0018) that has been supercalendered towards closing up the pores of the paper to reduce penetration of the silicone composition and therefore reduce the amount silicone used (para 0021).

It is respectfully submitted that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a
known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to employ a supercalendered kraft paper as substrate (605) towards reducing the amount of silicone coating on said substrate (605) that penetrates into the substrate (605) as in the present invention.

Regarding claims 6-7, Schwendimann teaches that the decorative layer comprises metallized polyester particles (column 2, lines 21-24).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwendimann et al. (US 9371148 B1) in view of Iyengar (US 2012/0121893 A1) and in further view of Dalvey et al. (US RE42541 E).

Regarding claim 5, Schwendimann/Iyengar teaches article as in the rejection of at least claims 1 and 15 as set forth above.

Schwendimann/Iyengar is silent to releasable liner (605) including a silicone coating instead comprising a fluorocarbon, urethane or an acrylic base polymer.

However, Dalvey teaches an image transfer sheet (title) comprising a substrate comprising a silicone coating or other release coatings such as fluoro carbon, urethane or an acrylic base polymer(column 5, line 61 to column 6, line 4).

It is respectfully submitted that Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the releasable liner including a coating of Schwendimann/Iyengar with the presently claimed compounds, and thereby arrive at the presently claimed invention from the disclosure(s) of the prior art.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwendimann et al. (US 9371148 B1) in view of Iyengar (US 2012/0121893 A1) and in further view of Suess et al. (US 5635282).

Regarding claim 8, Schwendimann/Iyengar teaches article as in the rejection of at least claim 1 as set forth above.

Schwendimann/Iyengar is silent to the decorative layer (642) and/or ink or other marking receptive layer (643) comprising a transfer material layer AND a material release liner.

However, Suess teaches a backing film (1), a covering lacquer layer (2), a protective lacquer layer (3), a decorative layer (4) and an adhesive layer (5) (column 3, line 46 to column 4, line 22), wherein a release layer (material release liner) is disposed between decorative layer (4) and covering lacquer layer (2) towards releasing the decorative layer (4) from the layer (2).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a release layer to the ink or other marking receptive layer (643) towards providing the for the release of the layer (643) from a layer from which layer (643) was intended to be removed (e.g. the parchment paper employed to protect the laminate transfer article from applied heat), and thereby arrive at the presently claimed invention from the disclosure(s) of the prior art.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwendimann et al. (US 9371148 B1) in view of Iyengar (US 2012/0121893 A1) and in further view of Shi et al. (US 2006/0172094 A1).

Regarding claim 9, Schwendimann/Iyengar teaches article as in the rejection of at least claim 1 as set forth above.

Schwendimann/Iyengar is silent to the article further comprising a parchment liner.

However, Shi teaches an image transfer medium comprising an ink-receptive layer, wherein an anchorage layer is placed on a substrate and then a parchment sheet (parchment liner) is placed over an image and heated to bond anchorage layer to the substrate.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the article of Schwendimann/Iyengar with a parchment sheet towards transferring the image(s) of Schwendimann/Iyengar to a substrate via heating without damaging the article as in the present invention.

Claims 10, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwendimann et al. (US 9371148 B1) in view of Iyengar (US 2012/0121893 A1) and in further view of Suess et al. (US 5635282).

Regarding claims 10, 14 and 16, Schwendimann/Iyengar/Suess teach or render obvious all the limitations of the presently claimed invention as recited in claims 1-9, 13 and 5 as set forth in the rejection(s) above, which said rejections are identically applicable to the current claim.

Response to Arguments
Applicant’s arguments, see the claim amendments and pages 6-7 of the remarks filed 3/4/2022, with respect to the rejections of claims 1-4 and 6-7 over Schwendimann et al. in view of Iyengar et al. under 35 U.S.C. 103; claim 5 over Schwendimann et al. in view of Iyengar et al. and in further view of Dalvey et al. under 35 U.S.C. 103; claim 8 over Schwendimann et al. in view of Iyengar et al. and in further view of Suess et al. under 35 U.S.C. 103; claim 9 over Schwendimann et al. in view of Iyengar et al. and in further view of Shi et al. under 35 U.S.C. 103; and claim 10 over Schwendimann et al. in view of Iyengar et al. and in further view of Suess et al. under 35 U.S.C. 103 as set forth respectively in paragraphs 9-13 of the action mailed 12/9/2021, have been fully considered but they are not persuasive.

The Applicant’s attention is respectfully directed to the prior art rejections set forth above, which said rejection also address the limitations of the amended portions of at least current claims 1 and 10.  Indeed, as set forth, a reasonable interpretation the claim language of the presently claimed inventions require only that the adhesive and transfer material sheets are “separate” and not “separated” from each other.  As noted in the citation of Figure 6 of the Schwendimann, the layers of the transfer article(s) are separate from each other (that is, clear lines of demarcation are between said layers), albeit laminated to each other, and thus the laminates of (642)/(643) and (641)/(605) are separate sheets within the scope of said presently claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        4/30/2022